DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
The office action is being examined in response to original filling submitted by the applicant on January 08, 2020.
Claims 1-10 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
The recitation “comprising” in claims 1 and 9 (on line 1) should be worded as “comprising:”. Examiner also suggest incorporating similar style in independent claim 10.
The recitation “the destination” in claim 3 (lines 7-8), should be worded as “the predetermined destination”.
The recitation “corresponding to one piece” in claim 4 (line 2), should be worded as “corresponding to the one piece”.
The dependent claims are also objected because of their dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a control unit” in claim 1, line 1. 
“a log information acquisition unit” in claim 7, line 2. 
“a verification unit” in claim 8, line 2. 
“an information processing device” in claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“an information processing device” corresponds to the structure of “[0044] The advertisement delivery server 20 (an example
of an information processing device)” and “[0063] …user terminal 40 (an example of information processing device) (for example, an advertising information display processing unit 401 (an example of a control unit)”.
 Examiner could not locate the corresponding structure for “a control unit”, “a log information acquisition unit”, and “a verification unit”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
The recitations “a control unit” in claim 1 (line 1), “a log information acquisition unit” in claim 7 (line 2), and “a verification unit” in claim 8 (line 2) are lacking corresponding structure in the disclosure that perform the control, acquisition and verification functions.
With regards to claim 6, the recitation “a predetermined method” in claim 6 (line 3) is not described in the specification in  a way to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure do not give detailed explanation (i.e. an example) of the predetermined method for one skilled in the art to understand its function (i.e. How is it performed…What is it?).  
The dependent claims are also rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitations “a control unit” in claim 1 (line 1), “a log information acquisition unit” in claim 7 (line 2), and “a verification unit” in claim 8 (line 2) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions of “a control unit”, “a log information acquisition unit”, and “a verification unit” in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The recitations “a facility” in claim 2 (line 6), claim 3 (line 4 and lines 7-8), claim 4 (line 4 and lines 6-7), and claim 5 (line 2) is indefinite. It is unclear if applicant is referring to the same facility or a different facility.
The recitations “a waypoint” in claim 3 (line 7), claim 4 (line 4 and line 6) is indefinite. It is unclear if applicant is referring to the same waypoint or a different waypoint.
With regards to claim 6, the recitation “a predetermined method” in claim 6 (line 3) is indefinite. It is unclear whether “configured to deliver…” is being implemented by a predetermined method, or if “displayed…” is being performed by a predetermined method. The claim lacks precision to clearly understand the action that is being done by the predetermined method. Moreover, “a predetermined method” is not define in the disclosure to understand the meets and bound of the claim, which render the claim indefinite. Hence, the claim is being examined as best understood.
Consequently, the dependents claims are also rejected as well due to their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-8 are directed to an information processing device (i.e., a machine). Claim 9 is directed to an information processing method (i.e., a process). 
Therefore, claims 1-9 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1 and 9 includes limitations “guiding a user…” that recite an abstract idea. The examiner submits that the limitation(s) constitute a “mental process” and/or certain methods of organization human activity, directed to managing personal behavior because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind and/or following rules/instructions. For example, “guiding” in the context of this claim encompasses a person performing mental calculation to write instructions/steps or draw directions 
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “a control unit” … a display device of a user terminal to display advertising information that includes navigation elements”.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a control unit configured to cause a display device causing the “guiding” step, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer/display device to perform the process (MPEP § 2106.05). In particular, the control unit with the display device is recited at a high-level of generality (i.e., as a generic computer element performing a generic computer function for guidance) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “display” advertising information step is also recited at 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, independent claims 1 and 9 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the control unit with the display device to 

Dependent claims 
Step 1: Claims 2-8 are dependent of claim 1 which is a device (thus the claims are to a machine (Step 1: yes). 
Step 2A Prong One: The dependent claims recite the limitation of “guiding the user to schedule registration…guiding the user to routing assistance…guiding the user to browse” steps (claim 2) and introducing “suggest…facility” steps (claims 3, 4), a “determine…facility” step (claim 5), a “deliver… to display” step (claim 6), an “acquire log…by the user” step (claim 7), and a “verify… delivery” step (claim 8). These claims recite an abstract idea directed to a “mental process” and/or certain methods of organization human activity (i.e. managing personal behavior).
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. The “acquire...” step (claim 7) is recited at a high-level of generality (i.e., as a generic data gathering/transmitting means) such that it amounts to mere solution activities (MPEP § 2106.05).
Step 2B: the claims 2-8, do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-9 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Applicant is claiming a computer program, which is directed to non-statutory subject matter.
The claim recites limitation “A program...”, but does not cite a non-transitory recording medium. A program could be interpreted as carrier wave because it doesn’t have a physical or tangible form. It is suggested that applicant amends claim 10 to incorporate a non-transitory recording medium, so the claimed invention can be directed to a statutory subject matter

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by  Isozaki (WO2007026708, Isozaki hereafter).

RE claims 1, 9, and 10:
 Isozaki teaches an information processing device, method, and program comprising:
a control unit (navigation control unit 301, ¶0030) configured to cause a display device (display unit 303 or screen 700) of a user terminal (navigation device 300, ¶0029) to display advertising information (promotional information 710)  that includes navigation elements {control unit 301 output/display promotional information 710 onto screen 700 that includes buttons 711+712+713 which corresponds to navigation elements, see at least ¶0088-0092 fig. 7}, each of the navigation elements guiding a user to a predetermined action related to content thereof (see ¶0091-0092 and fig. 7: button 711 guides user to nearest "Hamburger Shop Ρ" store associated with promotion, button 712 guides user to detailed menu screen of "Hamburger Shop Ρ", button 713 guide user to service information screen of "Hamburger Shop Ρ").

RE claim 2: 
Isozaki discloses the information processing device according to claim 1. 
Isozaki further discloses wherein the navigation elements (buttons 711+712+713) include at least one of a first element, a second element, and a third element, 
the first element guiding (button 713) the user to schedule registration for a visit to a facility related to the advertising information using a scheduler function of the user terminal, the second element (button 711) guiding the user to routing assistance for assisting in routing to a facility related to (¶0091: “selecting the destination setting button 711, the user searches for a route from the current position of the vehicle to the nearest store… associated with this promotional information 710. Vehicles can be guided according to this route”), the third element (712) guiding the user to browse a web page related to the advertising information using a browser function of the user terminal (¶0092: “the user can select the menu button 712 to display the detailed menu screen of "Hamburger Shop Ρ"…” that means menu button 712 which is the third element guides a user to a detailed menu page of the restaurant/facility from the advertising 710; ¶0101: “The program … can be distributed via a network such as the Internet…” means the detailed menu is a webpage as the system operates over the internet). Accordingly, at least one of a first element, a second element, and a third element is disclosed.

RE claim 6:
Isozaki discloses the information processing device according to claim 1. Additionally Isozaki discloses wherein the control unit (navigation control unit 301, ¶0029-0031) is configured to deliver to the user the advertising information to be displayed on the display device of the user terminal by a predetermined method (see fig.7 and ¶0090; promotional advertising 710 is transmitted to screen 700… which means the predetermined method is electronically/digitally/virtually/displaying means; ¶0036: graphically displaying…).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki in view of US20190086223 by Tanaka (Tanaka hereafter).

RE claim 3: 
Isozaki disclose the information processing device according to claim 2. Additionally, Isozaki further discloses wherein the control unit is configured to, when the second element (button 711) corresponding to one piece of the advertising information (“promotion information 
suggest the facility to the user through the user terminal when the facility related to the one piece of the advertising information is found around a travel route to the destination (¶0063-0068: output condition for promotion/advertising is set by user using genre… current position  of vehicle is used for acquiring travelling direction from GPS… Control unit 301 output promotion info based on current positon); and
suggest another facility to the user through the user terminal when a facility related to the one piece of the advertising information is not found around the travel route, the other facility being located around the travel route and related to another piece of the advertising information whose genre is the same as or similar to the genre of the one piece of the advertising information (¶0063-0070: determining promotion is repeated until a promotion is found… ¶0082-0085: using genre for store type that is set by user to find another facility/store).
Isozaki does not explicitly disclose suggest facility to the user as a waypoint.
Tanaka teaches suggest the facility to the user as a waypoint {¶0138-0139: “fig.7 shows…a moving route and stop-by places (e.g., store A, store B, store C, before ∘x) are displayed on a map”… “the stop-by place candidates are displayed on the same GUI screen at positions on the time axis showing the path plan in a stop-by order of the via-points and destination”; also see fig. 8 and ¶0145: user select yes to confirm stop-by candidate facility to moving route or select no to negate setting}.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the techniques of selectively suggesting facilities 

RE claim 4: 
Isozaki in view of Tanaka disclose the information processing device according to claim 3.  Additionally, Isozaki discloses wherein the control unit is configured to, when the second element (button 711) corresponding to one piece of the advertising information (“promotion information genre” corresponds to one piece of information of the advertising, see ¶0081-0085) is operated while the user is traveling to a predetermined destination (¶0032-0034 and ¶0037: moving state… after user input destination using keyboard):
suggest the facility to the user through the user terminal when the facility related to the one piece of the advertising information is found around a travel route to the destination (¶0063-0068: output condition for promotion/advertising is set by user using genre… current position  of vehicle is used for acquiring travelling direction from GPS… Control unit 301 output promotion info based on current positon); and
suggest another facility to the user through the user terminal as a waypoint when a facility related to the one piece of the advertising information is not found along the travel route, and related to the one piece of the advertising information (¶0063-0070: determining promotion is repeated until a promotion is found… ¶0082-0085: using genre for store type that is set by user to find another facility/store).
Isozaki does not explicitly disclose suggest facility to the user a waypoint and the other facility being located along another travel route to the destination around the travel route.
Tanaka teaches suggest the facility to the user as a waypoint and the other facility being located along another travel route to the destination around the travel route. (¶0138-0139: “fig.7 shows…a moving route and stop-by places (e.g., store A, store B, store C, before ∘x) are displayed on a map”… “the stop-by place candidates are displayed on the same GUI screen at positions on the time axis showing the path plan in a stop-by order of the via-points and destination”; also see fig. 8 and ¶0145: user select yes to confirm stop-by candidate facility to moving route or select no to negate setting, which create other routes per fig. 8 as candidate facilities are added).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the techniques of selectively suggesting facilities such as stores to a user as waypoint and creating alternate travel routes onto the advertising navigation device of Isozaki as taught by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to improve user experience by making it easier to identify whether stop-by place is allowable (¶0003-0004). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Isozaki in view of US20140274107 by Rados (Rados hereafter).

RE claim 5:
Isozaki discloses the information processing device according to claim 2. Additionally, Isozaki discloses wherein the control unit is configured to determine a facility related to the 
Isozaki does not explicitly disclose based on information on a travel history of the user.
In the same field of endeavor, Rados teaches determine a facility (WcDoland’s restaurant) related to the advertising information corresponding to at least one of the schedule registration {¶0026: “when POI is a restaurant” such as WcDoland’s restaurant (shown in fig. 3a), “a notification may be presented to the user, such as a prompt to place an order from the restaurant…” which means the placed order in an scheduled reservation) and the routing assistance (¶0047: modified navigation route to intermediate destination WcDoland’s restaurant corresponds to route assistance; also see fig. 2a-2b) based on information on a travel history of the user {¶0027: “The locations may correspond to, for example, locations that have been frequently visited by the user (e.g., at least a threshold quantity of visits within a particular time period), businesses that have been frequently visited by the user, businesses at which the user has frequently purchased goods and/or services (e.g., at least a threshold quantity of purchases within a particular time period)”}.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporate the techniques of using the travel history of user for guidance and reservation in the advertising navigation device of Isozaki as taught by Rados. One of ordinary skill in the art would have been motivated to make this modification in order to enhance user experience so an individual may easily order coffee on weekdays between 9:00 AM and 10:00 AM while traveling to conduct business (¶0022).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki in view of JP2018063526 by Suzuki (Suzuki hereafter).

RE claim 7:
Isozaki discloses the information processing device according to claim 1.
Isozaki does not explicitly disclose further comprising a log information acquisition unit configured to acquire log information indicating whether the user at the user terminal through the navigation elements has performed the predetermined action.
In the same field of endeavor, Suzuki teaches further comprising a log information acquisition unit (reception unit 134 + Acquisition Unit 135) configured to acquire log information indicating whether the predetermined action has been performed by the user at the user terminal through the navigation element (¶0089-0094: “the reception unit 134 receives an entry for a user to obtain qualification for receiving provision”… when button is pressed using finger F10 (shown in fig. 2)…“second acquisition unit 135 acquires information on movement of the user after the entry has been received by the reception unit 134.”… “stores the acquired position information in a movement information storage unit (123)” which means log information actions are acquired and saved; ¶0129: multiple set conditions).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the techniques of capturing log data when a preset condition is perform from a button on a navigation device in the advertising navigation device of Isozaki as taught by Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to enhance rewards operation for a participating user (¶0022). 



RE claim 8:
Isozaki in view Suzuki disclose the information processing device according to claim 7. Additionally, Suzuki further teaches comprising a verification unit (determination unit 136) configured to verify an effect of the delivery of the advertising information based on the log information acquired by the log information acquisition unit {¶0097: “the determination unit (136) determines whether or not the user has achieved the condition by using, as a determination element, at least one of the movement distance, the position information, the time when the movement is completed, or the route in which the movement is performed, which is an element included in the movement information of the user acquired by the second acquisition unit (135)...”)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the techniques capturing log data when a preset condition is perform from a button to verify an outcome/condition of an advertising on the advertising navigation device of Isozaki as taught by Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to enhance rewards operation for a participating user (¶0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wenneman (US20140330505) teaches Predictive travel notifications.
Boldyrev (US20150039415) teaches a method and apparatus for performing real-time out home advertising performance analytics based on arbitrary data streams and out of home advertising display analysis.
Sato (EP0795835) teaches a schedule setting and processing system
Todasco (US20190120654) teaches load balancing for map application route selection and output.
Kizaki (JP2018025994) teaches the first element guiding (button X3) guides the user to schedule registration for a visit to a facility related to the advertising information using a scheduler function of the user terminal {¶0033-0035: “selecting the request button X3… the user can perform an operation request of "request" in the hairstyle (image A)… as a normal reservation request”}.

The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LAGUERRE whose telephone number is (571)272-8907.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS LAGUERRE/Examiner, Art Unit 3667           
                                                                                                                                                                                           /RACHID BENDIDI/Primary Examiner, Art Unit 3667